Advisory Action
Note from 5:
	Applicant has amended claims 15 and 19 to overcome the 112(b) indefiniteness rejections set forth in the Final Action dated 9/15/2021.
Note from 12: 
Regarding applicant’s argument that Webster does not disclose an MIEC structure that comprises an electrical conductor, ionic conductor, and elastomeric particles, Examiner respectfully disagrees. 
The MIEC of the claimed invention comprises an electrical conductor, an ionic conductor, and elastomeric particles. Examiner respectfully submits that Webster discloses each of the claimed components of the MIEC.
The instant specification describes using a dispersion of elastomeric particles to form a cast to be filled with the ionic and electrical conductors. It is noted that the term “elastomeric” as defined by Merriam-Webster Dictionary as “any of various elastic substances resembling rubber” and elastic is defined as “capable of recovering in size and shape after deformation”. Thus, an elastomeric particle in its plain meaning is a particle that is any of various substances capable of recovering in size and shape after deformation (e.g. resembling rubber). However, Examiner notes that the “elastomeric particles” of claim 1 appears to be an intermediate product of the claimed MIEC and the “elastomeric particles” are not the final product form of the MIEC structure. Instead, the final form appears to be the dispersion of elastomeric particles. 
Webster discloses the use of a hydrophilic disc formed of agar or a protein like collagen or synthetic polymer (i.e. a flexible gel disc). Agar and collagen, for use in preparing hydrogels, are readily available as solid powder (the powder is made from particles of either agar or collagen) to be mixed in water. Webster discloses that Agar is mixed with nutrient broth to form a fibrous structure of these components allow for the disc to have elastic properties. In other words, Webster uses elastomeric particles in making of the gel disc, which is the same process that is being described in applicant’s specification. 
Examiner further submits that Webster discloses the use of an ionic drug additive (column 3 line 50) to the gel disc, which is being interpreted by Examiner as the ionic conductor. 
Moreover, Webster discloses the separate use of an electrolyte inside the hydrophilic gel (column 3 lines 54-56), which Examiner is interpreting as the electrical conductor.  Webster specifically states that the electrolyte is electrically conductive. Examiner will also note that in claim 5 of Webster, the use of a “thin layer of a viscus, electrically conductive material” is used to connect the gel body to the skin.
Applicant is reminded that Examiner has given the claim limitations their broadest reasonable interpretation and while the exact materials described in the specification may not be explicitly used in the gel disc of Webster, the gel disc of Webster meets the limitations as claimed. 
Regarding applicant’s argument that the combination of Gross in view of Webster and Murdock does not result in the method of claims 10 and 21, Examiner respectfully disagrees. Examiner relies on the disclosure of a dry state electrode and the corresponding dispersed drug within the electrode as an alternative way to provide drug delivery. Furthermore, Examiner is not relying on the entire substitution of the MIEC of Webster with the structure disclosed by Murdock, but instead the alternative dry electrode composition to provide drug delivery as an incorporation into Gross in view of Webster instead of the agar disc substrate. 
Regarding applicant’s argument pertaining to claim 13 that Pan is non-analogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Pan relates to multi-walled carbon nanotubes and polypropylene composites as a component of an electrode. Examiner believes this art is reasonably pertinent to the particular problem the applicant is concerned with because applicant’s claims are directed to components of electrodes. 
In response to applicant's argument that the examiner's conclusion of obviousness for the rejection of claim 13 is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, Examiner believes that the combination of Gross in view of Webster and Pan would be suitable for its intended use because each disclosure involves applying an electrode to the human body and thus all materials involved would be been suitable for delivering therapy to a user. 
Regarding applicant’s argument that Skiba does not disclose or suggest incorporating the specific elastomeric particles into the matrix of Gross and/or Webster, Examiner disagrees because Skiba discloses materials for the electrode including, for example silicone, which is one of the components listed in the claim. Examiner provides rationale that using silicone would help allow the electrode to become more flexible and comfortable over body parts as silicone is a known material that interacts well with the surface of skin. 
In response to applicant's argument that Haines is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Haines relates to elastomeric particle sizing for biological applications and attachment to substrates. Applicant is concerned with the sizing of the particles in an electrode, thus Haines is pertinent to the problem with which applicant is concerned with. 
In response to applicant's argument that the examiner's conclusion of obviousness for claim 23 is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, examiner believes the combination would be suitable for its intended use because Sotzing is concerned with providing conductive polymeric electrodes with different weight percentages of conductors, organic particles infused in a stretchable substrate, and nanoparticles. The claim and electrode design are concerned with weight percentages of materials in the electrode. Thus, Examiner believes that this combination is permissible because the art discloses the weight percentages of a wearable electrode that is comfortable for the user. 
Moreover, applicant asserts that the nucleophile derivatized nanoparticles of Sotzing are not elastomeric particles. However, Examiner disagrees because the stretchable insulating substrate is comprised of nucleophile derivatized nanoparticles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./             Examiner, Art Unit 3792 


/GARY JACKSON/             Supervisory Patent Examiner
Art Unit 3792